DETAILED ACTION
Applicant’s amendments were received on 1/26/2021. Claims 1 and 9 have been amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The rejection under AIA  35 U.S.C. 102(a)(2) as being anticipated by Seong, on claims 1-3,6,9-11,14 are maintained. The rejection has been modified in view of the Applicant’s amendments. 
The rejection under AIA  35 U.S.C. 102(a)(2) as being anticipated by Minagata (US Publication 2017/0018753), on claims 1, 2, 6, 8-10, 14, 16 has been withdrawn because  the Applicant has amended the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 8-11,14, 16 is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Seong (US Publication 2016/0043374) as evidence by Hofmeister et al. (US Patent 6,500,559).
Regarding claims 1 and 9, the Seong reference discloses an electrochemical device comprising a housing (P6) battery cell, comprising a first electrode, a second electrode, and a separator disposed there between, wherein the separator comprises an extension (Fig. 2, 125) portion beyond the first electrode and the second electrode at an end portion of the battery cell and, a layer (130) comprising a body (132) and a connecting portion (132 portion in which the separators are between) extending from the body, wherein the body is directly adhered to the extension portion, and the connecting portion is directly adhered to the extension portion.  The Seong reference discloses the layer is an ethylene-alpha olefin copolymer and/or a propylene-alpha olefin copolymer ([P0012]), as evidence by Hofmeister, the ethylene-alpha olefin copolymer and/or a propylene-alpha olefin copolymer are known to have adhesive properties (Abstract).
Regarding claims 2 and 10, the Seong reference discloses the connection portion of the adhesive layer comprises a plurality of adhesive layer units positioned at interval on the end portion (portion comprising intervals in 132 between separators).  
Regarding claims 3 and 11, the Seong reference discloses the adhesive layer comprises at least one of ethylene-vinyl acetate copolymer, random polyolefin, polyamide, polyurethane, polyethylene, polyacrylic acid, organic silicone, polyvinyl alcohol, epoxy resin, styrene butadiene rubber (P12).  

Regarding claims 8 and 16, the Seong reference discloses a substrate connected to the body of the adhesive layer (134).


Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seong, on claims 7 and 15 has been withdrawn because the Applicant amended the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seong (US Publication 2016/0043374). 

Claim Rejections - 35 USC § 103
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seong, on claims 4-5, 12-13 has been withdrawn because the Applicant amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seong (US Publication 2016/0043374). 
Regarding claims 4,5,12 and 13, the Seong reference discloses the claimed invention above and further incorporated herein. The Seong reference further discloses In re Boesch,  205 USPQ 215 (CCPA 1980).  
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
The Applicant argues, “Note that the protection film 130 of Seong includes a first layer 132 and a second layer 134. But as depicted in FIG. 2 of Seong (reproduced above), only "[t]he first layer 132 is thermally bonded to the end portion of the separators 125" (Seong, [0060]) while the second layer 134 "is stacked on the first layer  “
[AltContent: textbox (Connection portion comprising adhesive layer units with separator in between. )]However, the Seong reference discloses that the first layer is made of ethylene-alpha olefin copolymer and/or a propylene-alpha olefin copolymer ([P0012]). As evidence by Hofmeister, the ethylene-alpha olefin copolymer and/or a propylene-alpha olefin copolymer are known to have adhesive properties (Abstract). Therefore, the first layer disclosed by the Seong reference is an adhesive layer. In addition, the first layer comprises a body and connecting portions extending from the body wherein the extension portion is directly adhered to the extension portion and the connection portion

[AltContent: textbox (Base; separator touches.)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    123
    217
    media_image1.png
    Greyscale


The arguments in regards to Minagate is moot since the rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725